Citation Nr: 1431729	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972, to include service in the Republic of Vietnam (Vietnam) from April 1971 to March 1972.  He died in January 2007 and the Appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the cause of the Veteran's death from kidney cancer.  In November 2011, the Board remanded the matter for additional development, to include adjudicating an accrued benefits claim, and obtaining a VA medical opinion.  The Board finds that there has been substantial compliance with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has reviewed the physical claims file and the eFolder on Virtual VA to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran died on January [redacted], 2007.  The death certificate lists the immediate cause of death as "cerebral hemorrhage" and the underlying cause of death as "kidney cancer."  

2. At the time of the Veteran's death, service connection was not in effect for any disabilities.  

3. The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Appellant was provided with the relevant notice and information for establishing a claim for service connection for cause of the Veteran's death in a September 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The September 2008 letter also provided notice regarding a claim for dependency and indemnity compensation (DIC) benefits.  Specifically, this letter noted that service connection had not been established for any disability during the Veteran's lifetime, informed the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Appellant has not alleged any prejudice with regard to any notice deficiency during the adjudication of the claim; hence, further notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the duty to assist a claimant in the development of his or her case has been.  The Veteran's service treatment records are on file, as are various post-service medical records.  Also, a medical opinion was promulgated in December 2011 by a VA examiner which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based on an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  The VA examiner also noted the contentions advanced by the Appellant in this opinion.  No competent medical evidence is of record which specifically refutes the findings of the December 2011 VA examiner's opinion.  Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  

The Appellant has been given ample opportunity to present evidence and argument in support of the claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

In this case, the Appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's terminal kidney cancer was causally related to his exposure to environmental toxins, including Agent Orange, kerosene, antimalarial medications, and diesel fuel.  

He died on January [redacted], 2007, and the death certificate lists the immediate cause of death as cerebral hemorrhage and the underlying cause of death as kidney cancer.  The date of onset of kidney cancer was noted as 3 years prior to death. No autopsy was performed.  

Prior to his death, in December 2004, the Veteran was denied service connection for clear cell carcinoma of the kidney.  A claim for accrued benefits was denied in a September 2012 RO rating decision.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2013).  

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service records were reviewed.  Service personnel records indicate he was stationed in Vietnam from April 1971 to March 1972.  As such, he is presumed exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  However, renal cell carcinoma is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  Hence service connection would not be presumed as due to such exposure.  The Appellant could; however, establish service connection with direct evidence that the disease was the result of herbicide exposure or under an alternate theory of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Service personnel records show that the Veteran served as a "lineman."  In a VA Form 9, Appeal to Board of Veterans' Appeals, dated in November 2005, the Veteran reported his belief that his renal cell carcinoma was due to exposure to Agent Orange and other carcinogenic chemicals.  He indicated that while he served in Thailand on temporary duty for 5 months he was housed beside the airfield, that the remaining six months of his tour were spent splicing underground cable at various locations, and that he was exposed to carcinogenic chemicals because of this.  

The service treatment records are without finding of any of the conditions identified as causing or contributing to the Veteran's death on his death certificate.  A January 2004 treatment record from "Rollins Brook Community Hospital" shows that the Veteran was diagnosed with metastatic renal cell carcinoma.  This diagnosis was decades after his separation from service.  

In view of the fact that the kidney cancer was first diagnosed years after the Veteran's separation from service, the Board finds that competent medical evidence is necessary to resolve this case.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

The record contains various medical research reports and Internet articles including, "Occupational risk factors for renal cell carcinoma: a case-control study in Montreal," "Agent Orange and renal cancer," "Health Hazards of Chemicals Commonly Used on Military Bases," "Myasthenia Gravis and Agent Orange and Agent White," "Agent Orange Victims," "Agent Orange Linked to Renal Cancer," "Aviation Fuels: Chapter 2: Aviation Turbine Fuel Performance," "Carcinogenicity Studies in Humans," "12 Carcinogent Effects of Jet-Propulsion Fuel 8,"   However, such evidence is not adequate.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (providing that while a medical article or treatise can provide support for a claim of service connection, it must be bolstered by an opinion of a medical professional and relate to the specific facts of the case as opposed to a discussion of generic relationships).  The Appellant has not submitted any accompanying medical opinion that bolsters the findings of this specific research, and hence the treatise evidence is of little probative value.  

In October 2005, the Veteran's private physician "Dr. A.," who had been treating him since July 2005, opined that "although there is no direct correlation in the literature, [he felt] that Agent Orange may have contributed to the development of renal cell carcinoma in [the Veteran]."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds Dr. A.'s opinion is speculative at best, as he used terminology like "may have contributed."  Moreover, Dr. A. recognizes that there is no direct correlation in the literature between Agent Orange and kidney cancer.  Thus, the Board accords this opinion little to no probative value in supporting the Appellant's claim.  

In November 2005, another private physician, "Dr. P.," opined that it is at least as likely as not that the Veteran's exposure to Agent Orange and other chemicals, such as aviation fuel, gasoline, diesel fuel, and kerosene, were believed to be capable of causing his renal cell carcinoma.  Dr. P. submitted another medical opinion in August 2012, which states "[the Veteran] is a patient of mine who has been diagnosed with renal cell carcinoma.  Current literature reflects that it is more likely than not that Agent Orange is the cause of [the Veteran's] Renal Cell Carcinoma and ultimate demise."  The Board finds that Dr. P.'s opinions are merely conclusory statements unsupported by any rationale.  

The only competent medical opinion to address the cause of the Veteran's death appears to be that of the December 2011 VA examiner.  Following a summary of relevant records on file, the examiner noted the conditions listed on the Veteran's death certificate, and opined that Dr. A.'s medical opinion did not represent valid medical evidence to warrant consideration, and considered it "mere speculation."  The examiner noted that VA has determined that Agent Orange is not implicated in the etiology of renal cell cancer and there is no significant evidence found in the claims file to refute that.  The examiner noted that there was literature in the claims file showing some evidence of increased risk of renal cell cancer in patients exposed to jet fuel but no clear and direct association.  The examiner noted that there was also no evidence found that the Veteran had significant exposure to jet fuel during service, and that private medical evidence establishes a post-service occupation as a heavy equipment operator.  The examiner opined that, given the Veteran's post-service occupation, he could have had exposure to toxins after leaving the military.  The examiner concluded that there was no conclusive evidence that the Veteran's kidney cancer was related to his service, either due to Agent Orange exposure or to exposure to other toxins, and thus it was less likely than not that the Veteran's kidney cancer was causally related to his active service or any incident therein, including exposure to Agent Orange or any other environmental toxin.  

Where, as here, conflicting opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The Board finds that the December 2011 VA physician's opinion warrants greater probative weight than Dr. P.'s opinion for two reasons.  First, unlike the VA physician, in the November 2005 opinion, Dr. P. does not differentiate between the different types of environmental exposure claimed by the Appellant to have caused the Veteran's kidney cancer.  Second, in the August 2012 opinion, Dr. P. provides no rationale for why the Veteran's kidney cancer is caused by Agent Orange exposure-and such a rationale is especially needed in light of the fact that renal cell carcinoma is not presumed by VA to be related to Agent Orange.  The VA examiner's opinion is not equivocal.  It shows that the physician reviewed medical literature, as well as the details of the Veteran's treatment and history.  The opinion was supported with clear and well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Notably, the examiner stated that there is no clear or direct association between exposure to jet fuel and an increased risk of renal cell cancer.  Further, the examiner noted that there little evidence establishing significant exposure to jet fuel while the Veteran served overseas.  By the Veteran's own admission, he was merely housed near an airfield for five months, and during his remaining tour of duty, he was underground splicing cable.  However, even assuming he had exposure, the link between jet fuel exposure and renal cell cancer appears to be attenuated.  It was also noted that his post-service occupation as a heavy equipment operator could have exposed him to toxins. Thus, the Board accords this opinion the greatest probative value.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for cause of the Veteran's death is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


